"Wright, C. J.
In rejecting the evidence offered, the court erred. By the Code, section 1618, it is provided that an attorney had a lien for a general balance of compensation, upon any papers of his client, which have come into his possession in the course of his professional employment ; upon money in his hands, belonging to his client; and upon money due to his client, and in the hands of the adverse party, in an action or proceeding in which the attorney was employed, “from the time of giving notice of the lien to the party.” Before such notice, in the absence of collusion between the parties, it is entirely competent for them to settle, without reference to the claim of the attorney for his fees.
Judgment reversed.